MEMORANDUM **
Jesus Antonio Sanchez-Llanes appeals from the 21-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a) and enhanced by (b). He also appeals from the 12-month sentence imposed for revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sanchez-Llanes contends that the district court violated Fed.R.Crim.P. 32 by failing to resolve his objections to the PreSentence Report (“PSR”) before imposing his sentence. This contention is belied by the record. The district court indicated its awareness of Sanchez-Llanes’ challenges at the sentencing hearing and specifically adopted the findings made in the PSR. See United States v. Tam, 240 F.3d 797, 803-04 (9th Cir.2001).
Sanchez-Llanes also contends that the district court failed to conduct a proper 18 U.S.C. § 3553(a) analysis. We disagree. See Rita v. United States, — U.S.-, 127 S.Ct. 2456, 2469, 168 L.Ed.2d 203 *540(2007); see also United States v. Perez-Perez, 512 F.3d 514, 514-17 (9th Cir.2008). We cannot say the district court’s sentencing decision constitutes an abuse of discretion. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007).
In addition, we reject Sanchez-Llanes’ contention that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), has been overruled. See United States v. Maciel-Vasquez, 458 F.3d 994, 995-96 (9th Cir. 2006).
In regard to Sanchez-Llanes’ revocation of supervised release contentions, we conclude that the district court did not abuse its discretion by revoking his supervised release. Sanchez-Llanes’ supervised release was revoked after he violated a federal law, thus he had constructive notice of the term he violated. See United States v. Dane, 570 F.2d 840, 843-44 (9th Cir.1977).
Sanchez-Llanes’ contention that 18 U.S.C. § 3583(e)(3) is unconstitutional is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220, 1224-25 (9th Cir.2006). We reject Sanchez-Llanes’ contention that Huerta-Pimental is no longer good law.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.